PER CURIAM.
The defendant was convicted of multiple offenses, including attempted first degree murder. He challenges only his conviction and sentence for criminal violation of a domestic violence injunction. Specifically, he argues that his motion for judgment of acquittal on that charge should have been granted because there was no proof that he had been served with (or otherwise had notice of) the subject injunction. The state concedes error on this issue and we agree with its concession of error. See Livingston v. State, 847 So.2d 1131 (Fla. 4th DCA 2003). Accordingly, we reverse and remand for the trial court to vacate defendant’s conviction for violation of a domestic violence injunction. We affirm defendant’s other convictions and sentences.

Affirmed in part, Reversed in part, and Remanded.

TAYLOR, HAZOURI and MAY, JJ., concur.